Citation Nr: 0119165	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99-17 126	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from March 1945 to 
April 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
by the RO which denied the appellant's (the veteran's widow) 
claim of service connection for the cause of the veteran's 
death.

At the time of the veteran's death, there was no claim 
pending for service connection for nicotine dependency.  
However, in January 1999, the RO denied a claim of service 
connection for nicotine dependency.  The appellant appealed 
the adverse determination.  However, the Board notes that the 
appellant has no standing to file an independent claim of 
service connection for nicotine dependency following the 
veteran's death.  The claim must be filed under the criteria 
governing accrued benefits.  In the instant case, there was 
no benefit due the veteran at the time of his death as there 
was no claim of service connection for nicotine dependency at 
that time.  See 38 U.S.C.A. § 5121 (West 1991).  In the 
instant case, the claim of service connection for nicotine 
addiction will be discussed in relation to the appellant's 
claim for service connection for the cause of the veteran's 
death, not as an independent claim.

In August 1993, the appellant appointed the Virginia 
Department of Veterans Affairs as her representative.  In 
March 2001, the appellant submitted another VA form 21-22, 
appointment of veteran's service organization as claimant's 
representative, naming the Disabled American Veterans as her 
representative.  The Board construes the appellant's actions 
as a request to change representation.  The Board cannot 
accept such request since it was filed well beyond 90 days 
after she was notified by the RO that her case was being sent 
to the Board, and there has been no motion or showing of good 
cause for the late request.  See 38 C.F.R. § 20.1304 (2000).  


REMAND

The Board notes that all relevant evidence has not been 
properly developed with respect to the appellant's claim for 
service connection for the cause of the veteran's death.  
Further VA assistance is required to comply with the duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub.L. No. 
106-475, 114 Stat. 2096 (November 9, 2000), including new 
38 U.S.C.A. § 5103A.  

A certificate of death shows that the veteran died in June 
1990.  The immediate cause of death was respiratory failure 
due to right upper lobe pneumonia which was due to carcinoma 
of the lung.  Another significant condition contributing to 
death but not resulting in the underlying cause was 
metastasis of the liver and bone secondary to cancer of the 
lung.  Initially, the appellant claimed that the veteran 
developed lung cancer as a result of smoking in service.  She 
also claimed that the veteran developed a nicotine 
addiction/dependency in service and that such led to lung 
cancer which in turn caused his death.  

In an August 1993 sworn statement, a past friend, classmate 
and shipmate of the veteran reported that the veteran did not 
smoke prior to service and that he began smoking while in the 
Navy.  In March and April 1999 letters, the veteran's 
treating physicians noted the veteran's 40 plus years of 
heavy smoking.  Each physician opined that the veteran's lung 
cancer was a result of such smoking.  What the opinions fail 
to address is whether the veteran's lung cancer was due to 
smoking during his active military service from 1945 to 1946, 
or whether his lung cancer was due to his over 40 years of 
heavy smoking following his discharge from service.  In 
addition, the opinions do not address whether the veteran 
developed a nicotine dependency/addiction during service, and 
if so, whether he developed lung cancer as a result of such 
dependency.  In light of the Veterans Claims Assistance Act 
2000, a oncologist should review the veteran's claims file 
and he/she should address the questions raised in this 
remand.

In March 2001, subsequent to the claim being certified to the 
Board, the appellant submitted another claim of service 
connection for the cause of the veteran's death.  In this 
claim, she appears to claim that the veteran was exposed to 
asbestos during his Navy service and that as a result of such 
exposure he developed lung cancer and other cancers which in 
turn caused his death.  This assertion has not been addressed 
by the RO.  In addition, the appellant needs to be given 
notice of what type of evidence she would need to support 
this assertion.  See Veterans Claims Assistance Act of 2000 
(to be codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The RO should be advised that when evaluating a claim for 
service connection based on asbestos exposure, the VA has a 
responsibility to ascertain whether or not the veteran's 
military records demonstrate evidence of inservice asbestos 
exposure and to assure that development is accomplished to 
ascertain whether or not there was pre-service or post-
service evidence of occupational or other asbestos exposure.  
A determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency of asbestos-related disorders and the 
exposure findings.  See VA adjudication procedure manual, 
M21-1, Part VI, P7.21

Moreover, the appellant should be given an opportunity to 
submit treatment records pertaining to the veteran's cancer 
which are not already on file.  Murincsak v. Derwinski, 2 
Vet.App. 363  (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the National 
Personnel Records Center and request that 
a copy of the veteran's entire service 
personnel file be forwarded for 
incorporation into the record.

2.  The RO should have the appellant 
identify (names, addresses, dates) all 
medical providers who treated the veteran 
for lung cancer.  Following the 
procedures of 38 C.F.R. § 3.159, the RO 
should obtain copies of all related 
medical records which are not already on 
file.

3.  Thereafter, the RO should obtain a VA 
medical opinion, from a specialist in 
oncology, on the issue of service 
connection for the cause of the veteran's 
death.  The oncologist should give an 
opinion as to whether smoking during the 
veteran's March 1945 to April 1946 
service caused his lung cancer.  The 
physician should also give an opinion as 
to whether the veteran developed a 
nicotine addiction during his March 1945 
to April 1946 service.  In giving his/her 
opinion, the physician must discussed the 
impact of the veteran's 40 plus year 
history of smoking after his discharge 
from service.  Moreover, the physician 
should give an opinion as to whether the 
veteran's lung cancer was caused by any 
confirmed exposure to asbestos during 
service as opposed to any exposure before 
and after service.  If it is not possible 
to answer these questions without 
resulting to speculation, the physician 
should so state.  The claims folder must 
be made available to and reviewed by the 
physician.  Any opinion given by the 
physician must be based on historical 
records and sound medical principles.  
The physician must give a full rationale 
for any opinion given.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
respect to the claim of service connection 
for the cause of the veteran's death as 
secondary to asbestos exposure and as 
secondary to smoking cigarettes and/or a 
nicotine addiction.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

5.  After the foregoing, the RO should 
review the veteran's claim of service 
connection for the cause of the veteran's 
death.  In this regard, the RO must 
review the claim in light of VA 
adjudication procedure manual, M21-1, 
Part VI, P7.21 which pertains to asbestos 
related disease.  If the determination is 
adverse to the appellant, she and her 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



